 Case 1:19-cv-00976-TSE-MSN Document 1 Filed 07/26/19 Page 1 of 3 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

PILLANI COTNER PHILLIPS, et al.     )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )                  Civil No.: ___________________
                                    )
WAL-MART STORES EAST, LP            )
                                    )
                  Defendant.        )
____________________________________)

                                     NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that Defendant Wal-Mart Stores East, LP, (“Wal-Mart” or

“Defendant”), named as Defendant in the action styled Piilani Cotner Phillips, et al. v. Wal-Mart

Stores East, LP, Case No. CL-2019-0008682, which is currently pending in the Circuit Court for

Fairfax County, Virginia (the “State Court Action”), hereby removes the State Court Action

pursuant to 28 U.S.C. §§ 1441(b) and 1446 and further states as follows in support of this Notice

of Removal:

       1.       The Defendant is in receipt of a copy of a Complaint filed by Plaintiff in the State

Court Action and served upon Defendant on July 5, 2019. A copy of the Complaint, summons

and service of process transmittal is attached hereto as Exhibit A. Other than the original

Complaint, no other process, pleading and/or orders have been served on Defendant in the State

Court Action.

       2.       28 U.S.C. §(a) provides, in pertinent part, that:

                The district courts shall have original jurisdiction of all civil actions where
                the matter in controversy exceeds the sum or value of $75,000, exclusive
                of interest and costs, and is between – (1) citizens of different States ….
 Case 1:19-cv-00976-TSE-MSN Document 1 Filed 07/26/19 Page 2 of 3 PageID# 2



       3.      Upon information and belief, Plaintiffs Piilani Cotner Phillips, Jack Cotner

Phillips, and Lili’u Alohilani Cotner Phillips are citizen of the Commonwealth of Virginia, and

are not citizens of the State of Delaware or the State of Arkansas.

       4.      Defendant Wal-Mart Stores East, LP is a Delaware limited partnership, of which

WSE Management, LLC is the general partner and WSE Investment, LLC is the limited partner.

The principal place of business for all entities identified in Paragraph 4 is Bentonville, Arkansas.

       5.      A trial of the State Court Action has yet to take place.

       6.      Plaintiffs’ combined prayer for relief against Defendant is in the amount of three

hundred thousand dollars ($300,000.00).

       9.      Thus, the Plaintiff and the Defendant have different state citizenship, the amount

in controversy exceeds $75,000.00, and this court possesses diversity jurisdiction.

       10.     As set forth in 28 U.S.C. § 127(a), the United States District Court for the Eastern

District of Virginia embraces the geographic region where the State Court Action is pending.

       11.     Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice of removal

of the State Court Action to all known parties and the Clerk of the Prince William County Circuit

Court in the form appended hereto has Exhibit B.

       Accordingly, Defendant has complied with all applicable terms of 28 U.S.C. § 1446 and

is entitled to removal of the State Court Action to this Court.




                                                 2
Case 1:19-cv-00976-TSE-MSN Document 1 Filed 07/26/19 Page 3 of 3 PageID# 3



Dated: July 26, 2019                             Respectfully submitted,


                                                  /s/ John M. Murdock
                                                 John M. Murdock (VSB # 26647)
                                                 POTTER & MURDOCK, P.C.
                                                 400 S. Maple Ave., Suite 210
                                                 Falls Church, Virginia 22046
                                                 Tel: (703) 992-6950
                                                 Fax: (703) 832-0211
                                                 Email: jmurdock@pottermurdock.com
                                                 Counsel for Defendant




                              CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on this 26th day of July, 2019, a copy of the foregoing was
filed via the court’s ECF system and mailed to the following via U.S. First Class Mail:

       Daniel Poretz
       King, Campbell & Poretz, PLLC
       108 North Alfred Street
       Alexandria, VA 22314
       Counsel for Plaintiff



                                            /s/ John M. Murdock
                                          John M. Murdock




                                             3
